Citation Nr: 1814352	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for migraines, to include as secondary to a neck disability.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008, March 2009, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge in November 2017.  A transcript of the hearing has been associated with the record.  The Board is cognizant that at the time of the hearing the Veteran and his representative only discussed the issue of entitlement to service connection for IBS, wishing to have a later hearing regarding the additional issues in appellate status.  Below, all issues in appellate status are granted, and therefore, the Board finds no error in proceeding without the additional hearing.


FINDINGS OF FACT

1.  The Veteran did not timely appeal the April 2007 rating decision that denied service connection for a neck disability; this rating decision became final.  

2.  Evidence received since April 2007, relates to a previously unestablished element of the service connection for a neck disability and raises a reasonable probability of substantiating the claim.  

3.  The Veteran's neck disability is etiologically related to service.  

4.  The Veteran's migraines are etiologically related to service.  

5.  The Veteran's IBS is etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for a right knee disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  

2.  The criteria for service connection for a neck disability have been met.  38 U.S.C. §§ 1111, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for migraines have been met.  38 U.S.C. §§ 1111, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for IBS have been met.  38 U.S.C. §§ 1111, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board grants the benefits sought on appeal and, therefore, there is no need to further address the VCAA.  

II.  Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  

A.  Neck Disability

The Veteran's original claim of entitlement to service connection for a neck disability was denied in April 1996 on the basis that there were no medical records showing treatment in service.  An April 2007 rating decision continued the denial.  The decisions became final because the Veteran did not perfect an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.1103 (2017).  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108  (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Since the September 2008 claim to reopen the claim for service connection for a neck disability, three buddy statements about the Veteran's in-service assault in January 1995 were submitted.  See April 2009, July 2009, and March 2012.  As this evidence was submitted after the final April 2007 rating decision and relates to the lacking element of an in-service injury, it is new and material.  

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for a neck disability is reopened.  

Moreover, after this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for arthritis in the cervical spine based on continuity of symptomatology of a chronic disability.  

In summary, the Veteran currently has arthritis in his cervical spine.  He filed a claim for a neck disability in April 1995, a few months after separation.  Although a neck examination was requested it was not completed.  See July 1995 Request for Examination.  The Veteran reported that he suffered a neck injury after an assault by civilian and he lost consciousness.  See June 2010 VA Examination report.  Service treatments records indicate the Veteran received 20 sutures for his lip injury.  Post-service treatment records show continued care for neck pain.  In April 2009, an MRI demonstrated mild degenerative changes in the cervical spine.  While the June 2010 VA examination noted the degenerative changes, it did not provide any opinion on the etiology.  An October 2010 independent medical opinion concluded it was less likely than not that his arthritis was related to the Veteran's facial trauma since the record only contained information about his lip laceration from the assault.  The Veteran reported when he was kicked in the face his neck was jolted and he received service connection for his lip but not his neck.  See April 2010 DRO Hearing transcript.  

The Board finds that the Veteran is competent to report the pain, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness he is experiencing and his assertions are found to be credible.  The reports by the Veteran, when viewed alongside his diagnosis of degenerative changes, are of sufficient probative value for the Board to find continuity of symptomatology.  Thus, although the Veteran was not diagnosed with the chronic disease while in service or within the presumptive period thereafter, affording him the benefit of the doubt, the Board finds that continuity of symptomatology has been established by the medical evidence of record.  As such, the Board grants service connection for a neck disability.  


B.  Migraines

The Veteran contends his migraines are related to his neck disability, which is now service-connected.  The Veteran reported that he has experienced headaches since the January 1995 assault.  See February 2011 treatment record.  

On review of the evidence, the Board finds that service connection is warranted.  The Veteran underwent a VA examination in June 2010 that evaluated whether his migraines were related to service.  Since the medical record only showed follow up visits for his lip laceration, the examiner found it was less likely than not that his headaches were caused by the 1995 assault.  However, the examiner did not address whether his migraines were related to his neck disability.  Treatment records indicate the Veteran had ongoing headaches and was diagnosed with migraines.  In February 2011, a VA neurologist provided a positive opinion stating it was as likely as not that his headaches were related to his previous head injury during service.  As such, the Board grants service connection for migraines on a secondary basis.  

C.  Irritable Bowel Syndrome

The Veteran contends his current IBS is related to service.  

Service treatment records show several episodes of diarrhea, cramping, upset stomach, and malaise.  Gastroenteritis was diagnosed on a few occasions. 

On review of the evidence, the Board finds that service connection is warranted based on continuity of symptomatology of a chronic disability.  
  
In summary, the Veteran currently diagnosed with IBS.  He sought care for his gastrointestinal issues, which remained undiagnosed.  He underwent a few colonoscopies after service.  See October 1998 treatment records.  Treatment records show continued bloating, stomach trouble and chronic diarrhea.  See  January 2002 and August 2008 treatment records.  In October 2014, a VA examiner found his IBS was less likely than not caused by service because there were only four documented episodes of viral gastroenteritis during his five years of service.  The Veteran reported experiencing more than four episodes during service and some were less severe so he did not seek treatment.  See November 2017 Hearing transcript.  

The Board finds that the Veteran is competent to report the pain he is experiencing and his assertions are found to be credible.  The reports by the Veteran, when viewed alongside his diagnosis of IBS, are of sufficient probative value for the Board to find continuity of symptomatology.  Thus, although the Veteran was not diagnosed with the chronic disease while in service or within the presumptive period thereafter, affording him the benefit of the doubt, the Board finds that continuity of symptomatology has been established by the medical evidence of record.  As such, the Board grants service connection for IBS.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened.  

Service Connection for a neck disability is granted.  

Service Connection for migraines is granted.  

Service Connection for IBS is granted.  



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


